Dear Mr. Stages:
You have requested an opinion of this office as to whether a person who is a professor at the University of New Orleans (UNO) may be a member of the Board of Commissioners of the Port of New Orleans.
R.S. 34:1M provides:
M. Incompatible offices. No member of the board shall hold any office in any political party or other political organization, nor shall he hold any public office or employment for compensation, existing under or created by the laws of the United States or the state of Louisiana, or existing under or created by the charter or ordinance of a municipality or subdivision of the state.
That provision was last amended by Act 289 of 1976. Since that time, the Legislature adopted Act 700 of 1979 which provides the dual office holding prohibitions pursuant to the constitutional directive contained in Article X, Section 22 of the Louisiana Constitution.
      Section 8 of Act 700 provides as follows: *Page 2
Section 8. Except for the provisions of Section 428 of Title 17 of the Louisiana Revised Statutes of 1950, all other laws or parts of laws in conflict herewith are hereby repealed and Sections 31, 31.1, 33, and 38 of Title 42 and Section 137 of Title 14, all of the Louisiana Revised Statutes of 1950 are hereby specifically repealed.
R.S. 42:66B provides:
B. Nothing in this Part shall be construed to prevent a school teacher or person employed in a professional educational capacity in a grade school, high school, other educational institution, parish or city school board from holding at the same time an elective or appointive office.
Inasmuch as the provisions of R.S. 42:66B are in conflict with the prohibition of R.S. 34:1M, R.S. 34:1M is therefore impliedly repealed to the extent that it is in conflict with Act700 of 1979, which is the later expression of legislative will.
Accordingly, it is the opinion of this office that a person who is employed as a professor at UNO is employed in a professional educational capacity in an educational institution and is, therefore, exempt from dual office holding prohibitions and may simultaneously hold the position as a teacher and an appointive position on the Board of Commissioners of the Port of New Orleans.
Very truly yours,
William J. Guste, Jr. Attorney General
By: Kenneth C. DeJean Chief Counsel *Page 1 
OPINION NUMBER 92-342
June 11, 1992
                             77 OFFICERS — LOCAL  MUNICIPAL 78 OFFICERS — DUAL-OFFICE HOLDING LSA-R.S. 42:62; 42:63(E); 33:132
The position of local planning commission member is a part-time local appointive office, and the position of member of a parish sewage and water board is also a part-time local appointive office. LSA R.S. 42:62. A person holding two part-time local appointive offices simultaneously is permitted by the Senator Gerry Hinton         dual-office holding statute. LSA R.S. 2549 Carey Street            42:63(E). Slidell, LA 70458